977 A.2d 1131 (2009)
COMMONWEALTH OF PENNSYLVANIA, Appellee
v.
Marcus MAYS, Appellant.
No. 11 EAP 2008
Supreme Court of Pennsylvania.
Argued October 22, 2008.
Decided August 17, 2009.
Richard T. Brown, Jr., Esq., for Marcus Mays.
Hugh J. Burns, Jr., Esq., Philadelphia District Attorney's Office, Grady Gervino, Esq., for Commonwealth of Pennsylvania.
BEFORE: CASTILLE, C.J., and SAYLOR, EAKIN, BAER, TODD, McCAFFERY, and GREENSPAN, JJ.
Prior Report: Pa.Super., 931 A.2d 48.

ORDER
PER CURIAM.
AND NOW, this 17th day of August, 2009, the appeal is dismissed as having been IMPROVIDENTLY GRANTED.